UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-23423 C&F Financial Corporation (Exact name of registrant as specified in its charter) Virginia 54-1680165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 802 Main Street West Point, VA (Address of principal executive offices) (Zip Code) (804) 843-2360 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo At August 3, 2012, the latest practicable date for determination, 3,216,140 shares of common stock, $1.00 par value, of the registrant were outstanding. TABLE OF CONTENTS Page Part I - Financial Information Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Income (unaudited) - Three and six months ended June 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income (unaudited) – Three and six months ended June 30, 2012 and 2011 4 Consolidated Statements of Shareholders’ Equity (unaudited) - Six months ended June 30, 2012 and 2011 5 Consolidated Statements of Cash Flows (unaudited) - Six months ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 Part II - Other Information Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6. Exhibits 47 Signatures 48 Table of Contents PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS (In thousands, except for share and per share amounts) June 30, December 31, (Unaudited) ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold Total cash and cash equivalents Securities-available for sale at fair value, amortized cost of $132,825 and $137,575, respectively Loans held for sale, net Loans, net of allowance for loan losses of $35,457 and $33,677, respectively Federal Home Loan Bank stock, at cost Corporate premises and equipment, net Other real estate owned, net of valuation allowance of $4,122 and $3,927, respectively Accrued interest receivable Goodwill Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Noninterest-bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits Short-term borrowings Long-term borrowings Trust preferred capital notes Accrued interest payable Other liabilities Total liabilities Commitments and contingent liabilities — Shareholders’ equity Preferred stock ($1.00 par value, 3,000,000 shares authorized, 0 and 10,000 shares issued and outstanding, respectively) — 10 Common stock ($1.00 par value, 8,000,000 shares authorized, 3,214,376 and 3,178,510 shares issued and outstanding, respectively) Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except for share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Interest income Interest and fees on loans $ Interest on money market investments 5 16 13 31 Interest and dividends on securities U.S. government agencies and corporations 52 55 Tax-exempt obligations of states and political subdivisions Corporate bonds and other 31 30 59 56 Total interest income Interest expense Savings and interest-bearing deposits Certificates of deposit, $100 or more Other time deposits Borrowings Trust preferred capital notes Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Gains on sales of loans Service charges on deposit accounts Other service charges and fees Net gains on calls and sales of available for sale securities 8 8 Other income Total noninterest income Noninterest expenses Salaries and employee benefits Occupancy expenses Other expenses Total noninterest expenses Income before income taxes Income tax expense Net income Effective dividends on preferred stock Net income available to common shareholders $ Per common share data Net income – basic $ Net income – assuming dilution $ Cash dividends declared $ Weighted average number of shares – basic Weighted average number of shares – assuming dilution The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income, net: 5 3 12 7 Changes in defined benefit plan assets and benefit obligations, net Unrealized loss on cash flow hedging instruments, net ) Unrealized holding gains on securities, net of reclassification adjustment Comprehensive income, net $ The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (In thousands, except per share amounts) Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings AccumulatedOther Comprehensive Income, Net Total Shareholders’ Equity Balance December 31, 2011 $ 10 $ Comprehensive income: Net income — Other comprehensive income, net — Comprehensive income — Stock options exercised — 23 — — Share-based compensation — Restricted stock vested — 3 (3
